                                                                           1    Joel E. Tasca
                                                                                Nevada Bar No. 14124
                                                                           2    Holly Ann Priest
                                                                                Nevada Bar No. 13226
                                                                           3    BALLARD SPAHR LLP
                                                                                1980 Festival Plaza Drive, Suite 900
                                                                           4    Las Vegas, Nevada 89135
                                                                                Telephone: (702) 471-7000
                                                                           5    Facsimile: (702) 471-7070
                                                                                tasca@ballardspahr.com
                                                                           6    priesth@ballardspahr.com
                                                                           7    Attorneys for PHH Mortgage
                                                                                Corporation
                                                                           8

                                                                           9                           UNITED STATES DISTRICT COURT

                                                                           10                                   DISTRICT OF NEVADA

                                                                           11   PHH MORTGAGE CORPORATION,
                                                                                                                         Case No. 2:16-cv-02822-MMD-PAL
                                                                           12                      Plaintiff,
1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                           13   vs.
      LAS VEGAS, NEVADA 89135
                                       (702) 471-7000 FAX (702) 471-7070
        BALLARD SPAHR LLP




                                                                                                                         STIPULATION AND ORDER TO
                                                                           14   SFR INVESTMENTS POOL 1, LLC, a           DISMISS WITH PREJUDICE
                                                                                Nevada limited liability company; LA
                                                                           15   MANCHA HOMEOWNERS
                                                                                ASSOCIATION, INC., a Nevada non-
                                                                           16   profit corporation; LIONEL A.
                                                                                STARKES, an individual,
                                                                           17
                                                                                                  Defendants.
                                                                           18   ______________________________________
                                                                           19   SFR INVESTMENTS POOL 1, LLC, a
                                                                                Nevada limited liability company,
                                                                           20
                                                                                                   Counter-Claimant,
                                                                           21
                                                                                vs.
                                                                           22
                                                                                PHH MORTGAGE CORPORATION,
                                                                           23
                                                                                                   Counter-Defendant.
                                                                           24

                                                                           25         Pursuant to Local Rules LR IA 6-1 and LR 26-4, Plaintiff/Counter-Defendant

                                                                           26   PHH Mortgage      Corporation (“PHH”),   Defendants La Mancha      Homeowners

                                                                           27   Association, Inc. (the “HOA”) and Defendant/Counterclaimant/Cross-Claimant SFR

                                                                           28
                                                                           1    Investments Pool 1, LLC (“SFR”), through their respective attorneys, stipulate as
                                                                           2    follows:
                                                                           3          1.     The Parties to this Stipulation have settled and agreed to release their
                                                                           4    respective claims, and further agreed that the claims between them, including the
                                                                           5    Complaint and Counterclaim, shall be DISMISSED with prejudice.
                                                                           6          2.     As Lionel A. Starkes has not appeared in this action, PHH hereby
                                                                           7    voluntarily dismisses its claims against him pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).
                                                                           8          3.     The Parties further stipulate and agree that the two Lis Pendens
                                                                           9    recorded against the Property in the Official Records of Clark County, Nevada, as
                                                                           10   Instruments Number 20170104-0002376 and 20131203-0004003 be EXPUNGED.
                                                                           11         4.     The Parties further stipulate and agree that the $500 in security costs
1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                           12   posted by PHH on January 27, 2017 pursuant to this Court’s Order [ECF No. 16]
      LAS VEGAS, NEVADA 89135
                                       (702) 471-7000 FAX (702) 471-7070
       BALLARD SPAHR LLP




                                                                           13   shall be discharged and released to the Ballard Spahr LLP Trust Account.
                                                                           14         5.     The Parties further stipulate and agree that a copy of this Stipulation
                                                                           15   and Order may be recorded with the Clark County Recorder.
                                                                           16                                 {Continued on Next Page.}
                                                                           17

                                                                           18

                                                                           19

                                                                           20

                                                                           21

                                                                           22

                                                                           23

                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28
                                                                                                                          2
                                                                           1          6.    Each party shall bear its own attorneys’ fees and costs.
                                                                           2          Dated: March 22, 2019
                                                                           3    BALLARD SPAHR LLP                              KIM GILBERT EBRON
                                                                           4
                                                                                By:/s/ Holly Ann Priest                        By: /s/ Jacqueline A. Gilbert
                                                                           5       Joel E. Tasca                                  Diana S. Ebron
                                                                                   Nevada Bar No. 14124                           Nevada Bar No. 10580
                                                                           6       Holly Ann Priest                               Jacqueline A. Gilbert
                                                                                   Nevada Bar No. 13226                           Nevada Bar No. 10593
                                                                           7       1980 Festival Plaza Drive, Suite 900           Karen Hanks
                                                                                   Las Vegas, Nevada 89135                        Nevada Bar No. 9578
                                                                           8                                                      7625 Dean Martin Dr., Suite 110
                                                                                Attorneys for PHH Mortgage Corporation            Las Vegas, Nevada 89014
                                                                           9
                                                                                                                               Attorneys for SFR Investments Pool 1,
                                                                           10                                                  LLC
                                                                           11   BOYACK ORME & ANTHONY
1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                           12
                                                                                By: /s/Christopher B. Anthony
      LAS VEGAS, NEVADA 89135
                                       (702) 471-7000 FAX (702) 471-7070
       BALLARD SPAHR LLP




                                                                           13      Edward D. Boyack
                                                                                   Nevada Bar No. 5229
                                                                           14      Christopher B. Anthony
                                                                                   Nevada Bar No. 9748
                                                                           15      401 N. Buffalo Drive, #202
                                                                                   Las Vegas, Nevada 89145
                                                                           16

                                                                           17   Attorney for La Mancha Homeowners
                                                                                Association
                                                                           18

                                                                           19                                             IT IS SO ORDERED:
                                                                           20

                                                                           21

                                                                           22                                         UNITED STATES DISTRICT JUDGE

                                                                           23                                                        March 25, 2019
                                                                                                                       DATED:
                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28
                                                                                                                           3
